DISMISS and Opinion Filed March 12, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-09-00416-CV

                   MARK MCCAY, DECO-DENCE L.L.C.,
                   AND EDWIN C. OLSEN IV, Appellants
                                 V.
            THE DALLAS MORNING NEWS, INC., LEE HANCOCK,
             FRANCES ANN GIRON, DENTON PUBLISHING CO.,
       MARK D. CORNEWETT, AND COWLES & THOMPSON, P.C., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 07-08599-E

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Francis
       In an order dated January 23, 2014, the Court reinstated this appeal having received

notice that the bankruptcy proceeding involving one of the appellants had been closed. We

ordered the Dallas County District Clerk to file, by February 24, 2014, either the clerk’s record

or written verification that appellants had not requested its preparation or made payment

arrangements. We cautioned appellants that if the Court received written verification of no

request or no payment, we would dismiss the appeal without further notice.

       On February 24, 2014, the Court received written verification from the Dallas County

District Clerk that appellants had not requested the clerk’s record. Accordingly, we dismiss the
      appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).




                                                   /Molly Francis/
090416F.P05                                        MOLLY FRANCIS
                                                   JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MARK MCCAY, DECO-DENCE L.L.C.,                    On Appeal from the 116th Judicial District
AND EDWIN C. OLSEN IV, Appellants                 Court, Dallas County, Texas.
                                                  Trial Court Cause No. 07-08599-E.
No. 05-09-00416-CV       V.                       Opinion delivered by Justice Francis.
                                                  Justices Moseley and Lang, participating.
THE DALLAS MORNING NEWS, INC.,
LEE HANCOCK, FRANCES ANN GIRON,
DENTON PUBLISHING CO.,
MARK D. CORNEWETT, AND
COWLES & THOMPSON, P.C., Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, THE DALLAS MORNING NEWS, INC., LEE
HANCOCK, FRANCES ANN GIRON, DENTON PUBLISHING CO., MARK D.
CORNEWETT, AND COWLES & THOMPSON, P.C., recover their costs of this appeal from
appellants, MARK MCCAY, DECO-DENCE L.L.C., AND EDWIN C. OLSEN IV.


Judgment entered March 12, 2014




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –3–